It seems to me that the description was sufficient to identify the property. The certified copy of that part of the assessment roll of the "City of Tampa" indicates prima facie that "Packwood's Sub. of S 1/2 of Gov. Lot 5" was situated in the City of Tampa, and that Lot C of Block 16 less the East 154 ft. of said Subdivision was capable of being located and identified. If there was no such subdivision in the City of Tampa, or no Lot C. of Block 16 in such subdivision this would be defensive matters to be set up by answer. As I understand it, all the statutes and the City Charter require is that the assessment roll shall show such a description as will make it possible for a surveyor to identify the property with reasonable accuracy.